DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 12/10/2020.
Claims 1-20 are pending. Claims 1, 3 -10, 11, and 13, 15-20 are amended. Claim 2 and 12 are cancelled. Claims 1, 3-11 and 13--20 are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”.
receiving digital data that comprises the acronym and a current usage context (Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context ) for finding acronym expansion “The acronym engine 180 evaluates the candidate acronyms 162 and the search results 134 to identify candidate expansions for the candidate acronyms 162. the identified candidate expansion for a candidate acronym used in a particular query context is stored in a database” ), the current usage context comprisinq words or phrases that are adiacent to the acronym in the digital data(Dhamdhere, para 0029-0030 disclose context can be adjacent words to the acronym “query contexts can specify relative positions of the other terms in among the query terms…For example, a particular synonym rule can specify that the term “pet” is a synonym for the query term “dog,” but only when “dog” is followed by the term “food” in the query” ); 
identifyinq the acronym and the current usage context from the received diqital data, the acronym and the current usage context forming an acronym-usage context pair (Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context ) for finding acronym expansion and using acronym-context pair “ a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database” ); 
identifyinq, from a database, a set of existinq definitions that correspond to the acronym, each existinq definition of the set of existinq definitions associated with a stored usage context (Dhamdhere, para 0045-0046 discloses looking up ;
Dhamdhere teaches finding expansion of acronyms using current/query context but he does not explicitly teach A computer-implemented method for linkinq an acronym in an electronic document with a context-relevant definition that is retrievable by an online system, the method comprising: and in response to the set of existinq definitions comprisinq more than one existinq definition: 
determining a similarity metric between the current usage context and each stored usaqe context of the set of existinq definitions; usinq the similarity metric, identifyinq the context-relevant definition from the set of existinq definitions; and creating, as a digital output in response to the digital data, a link between the acronym-usage context pair and the context-relevant definition
However in the same field of endeavor of acronym expansion lookup Silk teaches A computer-implemented method for linkinq an acronym in an electronic document with a context-relevant definition that is retrievable by an online system, the method comprising(Silk, in consistent with definition of “digital link” depicted in para 0041 of the instant application, Fig. 3 and col 7 line 12-16 disclose creating a link for acronym which establishes an association between searched acronym to its definition “the results include definitions of “patent application” and “physician assistant,” which are outputted for display via the user interface 108. In one embodiment, the user interface 108 may be modified such that the results replace the : 
and in response to the set of existinq definitions comprisinq more than one existinq definition(Silk, in fig.5 element 540, 550 & 560 upon returning results (550) of matching compute score of each identified match 560): 
determining a similarity metric between the current usage context and each stored usaqe context of the set of existinq definitions; usinq the similarity metric, identifyinq the context-relevant definition from the set of existinq definitions (Silk, fig. 5 and col 8 line 51 -55 disclose using similarity matrix or “context vector” for matching acronym definition “the ML component 105 may compute a score for each result returned from the term data 109 at blocks 540 and 550. The score may be computed based on an ML model in the ML data 111 and the context vector generated for the user.”); and creating, as a digital output in response to the digital data, a link between the acronym-usage context pair and the context-relevant definition(Silk, col 5 line 53-57 disclose receiving  acronym & context for acronym definition which creates a result “the DBMS 103 may perform a search of the term data 109 using the term (e.g., “LOB”) submitted in the query. Doing so may return one or more direct matches in the term data 109. The DBMS 103 may further match the 109.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere’s teaching of acronym expansion extraction to incorporate Silk’s teaching of matching acronym-context similarity for its expansion term using similarity matrices to find best possible matches based on their matching scores (Silk, fig. 5 and col 8 line 51 -55).

Claim 2, cancelled.
Regarding claim 3 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 and Silk further teaches wherein the link is traversable to cause display of the context-relevant definition on a display device in response to an interaction of an input device (Silk , Fig. 3 and col 7 line 12-16 discloses creating and displaying links for acronym which establishes an association between searched acronym to its definition “the results include definitions of “patent application” and “physician assistant,” which are outputted for display via the user interface 108. In one embodiment, the user interface 108 may be modified such that the results replace the term “pa” typed by the user”).
Regarding claim 11 (Currently amended), Dhamdhere teaches receiving digital data that comprises an acronym and a current usage context (Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context) for finding acronym expansion “The acronym engine 180 evaluates the candidate 162 and the search results 134 to identify candidate expansions for the candidate acronyms 162. the identified candidate expansion for a candidate acronym used in a particular query context is stored in a database” ), the current usage context comprisinq words or phrases that are adiacent to the acronym in the digital data(Dhamdhere, para 0029-0030 disclose context can be adjacent words to the acronym “query contexts can specify relative positions of the other terms in among the query terms…For example, a particular synonym rule can specify that the term “pet” is a synonym for the query term “dog,” but only when “dog” is followed by the term “food” in the query” ); 
identifyinq the acronym and the current usage context from the received diqital data, the acronym and the current usaqe context forminq an acronym-usage context pair (Dhamdhere, para 0045-0046 discloses receiving acronym with current context (query context) for finding acronym expansion and using acronym-context pair “ a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database” ); 
identifyinq, from a database, a set of existinq definitions that correspond to the acronym, each existinq definition of the set of existinq definitions associated with a stored usage context (Dhamdhere, para 0045-0046 discloses looking up acronym expansion in the database using acronym-context pair “a candidate expansion can be identified for a candidate acronym used in a particular query context by performing a lookup operation in the database”); 
Dhamdhere teaches finding expansion of acronyms using current/query context but he does not explicitly teach One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising: and in response to the set of existinq definitions comprisinq more than one existinq definition: determining a similarity metric between the current usage context and each stored usage context of the set of existinq definitions; usinq the similarity metric, identifyinq a context-relevant definition for the set of existinq definitions; and creating, as a digital output in response to the digital data, a link between the acronym-usage context pair and the context-relevant definition.
However in the same field of endeavor of acronym expansion lookup Silk teaches One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising (Silk, fig. 9 discloses a computer system): and in response to the set of existinq definitions comprisinq more than one existinq definition(Silk, in fig. 5 element 540, 550 & 560 upon returning results (550) of matching compute score of each identified match 560): determining a similarity metric between the current usage context and each stored usage context of the set of existinq definitions; usinq the similarity metric, identifyinq a context-relevant definition for the set of existinq definitions(Silk, fig. 5 and col 8 line 51 -55 disclose using similarity matrix or “context vector” for matching acronym definition “the ML component 105 may compute a score for each result returned from the term data 109 at blocks 540 and 550. The score may be computed based on an ML model in the ML data 111 and the context vector generated for the user.”); and creating, as a digital output in response to the digital data, a link between the acronym-usage context pair and the context-relevant definition (Silk, col 5 line 53-57 disclose receiving  acronym & context for acronym definition which creates a result “the DBMS 103 may perform a search of the term data 109 using the term (e.g., “LOB”) submitted in the query. Doing so may return one or more direct matches in the term data 109. The DBMS 103 may further match the elements of the context vector to the content tags associated with the terms in the term data 109.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere’s teaching of acronym expansion extraction to incorporate Silk’s teaching of matching acronym-context similarity for its expansion term using similarity matrices to find best possible matches based on their matching scores (Silk, fig. 5 and col 8 line 51 -55).

Claim 12, cancelled.

Regarding claim 13, dependent on rejected claim 11 and further analysis are similar to claim rejection 3 and are applicable to claim 13.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”, in further view of Byrd, Roy et al (PGPUB Document No. 20030139921), hereafter, referred to as “Byrd”.
Regarding claim 4 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 but they don’t explicitly teach wherein the link is created in response to an automated scan of the electronic document that identifies the acronym.
However in the same field of endeavor of acronym definition extraction Byrd teaches wherein the link is created in response to an automated scan of the electronic document that identifies the acronym (Byrd,  para 0040 discloses reading/scanning and identifying acronyms “FIG. 2 shows a flow chart of the overall processes of the present invention. When a document (201) is read in the system, the abbreviation recognition process (210) examines each string of characters in the document and decides if the string may be an abbreviation.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere and Silk’s teaching of acronym extraction to incorporate Byrd’s teaching of scanning/reading document for acronyms to detect all the acronyms in document with extracting their definition so that users don’t need to find acronyms individually in a time consuming manner (Byrd, para 0040).

Regarding claim 14, dependent on rejected claim 11 and further analysis are similar to claim rejection 4 and are applicable to claim 14.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”, in view of Feng, Shi-Cong et al (PGPUB Document No. 20120109974), hereafter, referred to as “Feng”.
Regarding claim 5 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 but they don’t explicitly teach wherein the current usage context additionally comprises at least any one or more of the following: document metadata or recency data. 
However in the same field of endeavor of acronym definition extraction Feng teaches wherein the current usage context additionally comprises at least any one or more of the following: document metadata or recency data (Feng, para 0012 discloses using electronic file metadata such has tags, links in web pages as context for extracting acronym definitions “By utilizing the rich set of features of web pages and explicit or implicit context cues, the extraction and ranking of acronym expansions may be improved. Valuable features of web pages and documents represented in a markup language, such as tags and links, can be used to provide information about an acronym and its corresponding expansion, thus enabling improved accuracy and efficiency performance.”). 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere and Silk’s teaching of acronym extraction with context information to incorporate Feng’s teaching of having file metadata as context so that acronym’s definition can be extracted considering content of the files (Feng, para 0012).

Regarding claim 15, dependent on rejected claim 11 and further analysis are similar to claim rejection 5 and are applicable to claim 15.

Claims 6, 9-10, 16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”, in view of Zhu, Hengshu et al (PGPUB Document No. 20150127466), hereafter, referred to as “Zhu”.
Regarding claim 6 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 but they don’t explicitly teach wherein the similarity metric is determined by computing a Euclidean distance between the current usage context and the stored usage context.
However in the same field of endeavor of context similarity detection Zhu teaches wherein the similarity metric is determined by computing a Euclidean distance between the current usage context and the stored usage context (Zhu, para 0061 discloses using Euclidean distance for finding similarity between contexts “the context-aware similarity may be determined by leveraging Euclidean distance, cosine distance, or KL divergence, for example. Thus, the similarity platform 103 can determine the probability that the two applications are contextually similar for a given context.”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere and Silk’s teaching of acronym extraction with context information to incorporate Zhu’s teaching of using Euclidean distance approach to reliably measure similarity mathematically to extract acronym definition (Zhu, para 0061).
Regarding claim 9 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 and Silk further teaches and the computer-implemented method further comprises causing display of the set of existinq definitions in a ranked order according to the similarity metric (Silk, col 6 line 10-16 discloses ordering definition of acronym based on the score and displaying them accordingly “the DBMS 103 may provide contextual results that are tailored to the user. Once the scores are computed, the DBMS 103 may order the results based on the scores and return the highest scoring results as responsive to the query. The DBMS 103 may return the results to the client device 102, where the user interface 108 outputs the results for display.”).
But they don’t explicitly teach wherein: the similarity metric is computed between the current usage context and the stored usage context of each of the set of existing definitions; 
However in the same field of endeavor of context similarity detection Zhu teaches wherein: the similarity metric is computed between the current usage context and the stored usage context of each of the set of existing definitions (Zhu, para 0061 discloses using Euclidean distance for finding similarity between contexts “the context-aware similarity may be determined by leveraging Euclidean distance, cosine distance, or KL divergence, for example. Thus, the similarity platform 103 can determine the probability that the two applications are contextually similar for a given context.”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere and Silk teaches teaching of acronym extraction with context information to incorporate Zhu’s teaching of similarity comparison to compare current context with stored context matching both acronym with its context for extracting contextual definition not syntactical definition (Zhu, para 0061).
Regarding claim 10 (currently amended), Dhamdhere, Silk and Zhu teach all the limitations of claim 9 and Silk further teaches further comprising storing the current usage context in a digital dictionary in association with the context-relevant definition (Silk , claim 13 discloses adding current/new acronym context or tag in the acronym database or dictionary “determining, by the ML algorithm based on the first entry for the new acronym and the second ML model, that a definition for the new acronym has changed; generating, based on the second ML model, an updated definition and an updated tag for the new acronym; and adding a second entry for the new acronym comprising the updated definition and the updated tag to the database.”) in response to a digital input that indicates user approval of the context-relevant definition (Silk , element 770 of fig. 7 further discloses user acceptance or approval for adding the tags/context for acronyms).

Regarding claim 16, dependent on rejected claim 11 and further analysis are similar to claim rejection 6 and are applicable to claim 16.

Regarding claim 19, dependent on rejected claim 11 and further analysis are similar to claim rejection 19 and are applicable to claim 19.

Regarding claim 20, dependent on rejected claim 19 and further analysis are similar to claim rejection 10 and are applicable to claim 20.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere, Kedar et al (PGPUB Document No. 20140344263), hereafter, referred to as “Dhamdhere”, in view of Silk, Erik et al (US Patent No. 10339150), hereafter, referred to as “Silk”, in view of Yuan, Wu et al (PGPUB Document No. 20160070792), hereafter, referred to as “Yuan”.
Regarding claim 7 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 Silk further teaches wherein the electronic document is created using, the digital data is received from, and the context- relevant definition is displayed in any one or more of the following (Silk, fig.3 discloses displaying acronym definition and col 1 line 54-58 further discloses electronic document such as web pages “users may access the definitions through one or more different user interfaces, such as a standalone application, web page interface, web browser extension, smartphone application, and a chatbot interface that responds to user queries with definitions”):
But they don’t explicitly teach a content sharing system, a content collaboration system, a project management system, or an issue tracking system.
However in the same field of endeavor of acronym definition extraction Yuan teaches a content sharing system, a content collaboration system, a project management system, an issue tracking system (Yuan, para 0018 discloses electronic document is being generated from shared document “the sharing content parser 135 receives shared content, such as presentation slides or shared document data, and determines the textual content through…sharing content parser engine 135 is used by abbreviation parser engine 140 to find and explain undefined abbreviations, and also to populate abbreviation definition database 145 with abbreviations and corresponding explanations when explanations are found in the provided text.”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere and Silk’s teaching of acronym extraction with context information to incorporate Yuan’s teaching of extraction of acronym definition in a content collaboration system so that various users can get the acronym definition from their own context perspective (Yuan, para 0018).
Regarding claim 8 (currently amended), Dhamdhere and Silk teach all the limitations of claim 1 but they don’t explicitly teach wherein the method is performed by a server computer that is coupled by a network to, receives the digital data from, and sends the context-relevant definition over the network to, any one or more of the following: a content sharing system, a content collaboration system, a project management system, or an issue tracking system.
However in the same field of endeavor of acronym definition extraction Yuan teaches wherein the method is performed by a server computer that is coupled by a network to, receives the digital data from, and sends the context-relevant definition over the network to, any one or more of the following (Yuan, fig. 1 discloses receiving data (abbreviation) and sending definition for it): a content sharing system, a content collaboration system, a project management system, or an issue tracking system (Yuan, para 0020 & fig. 3 disclose receiving and sending data for extracting acronym definition from a content collaborative system “With reference now made to FIG. 3, depicted therein is flowchart 300 illustrating a process carried out in order to provide automatic explanation of presented abbreviations. Specifically, it may be a process performed by an online collaborative session system”).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Dhamdhere and Silk’s teaching of acronym extraction with context information to incorporate Yuan’s teaching of extraction of acronym definition in a content collaboration system so that various users can get the acronym definition from their own context perspective (Yuan, para 0018).

Regarding claim 17, dependent on rejected claim 11 and further analysis are similar to claim rejection 7 and are applicable to claim 17.

Regarding claim 18, dependent on rejected claim 17 and further analysis are similar to claim rejection 6 and are applicable to claim 18.


Response to Arguments 

I.	35 U.S.C §112 (b)
112 (b) rejection to claim 7-8 & 17-18 have been withdrawn in light claim amendments.

II.	35 U.S.C §102 (b)
102 rejection to claim 1, 3 & 11-13 have been withdrawn in light claim amendments.

III.	35 U.S.C §103
Applicant’s arguments filed on 12/10/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 



Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164